Citation Nr: 1236437	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-16 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected Type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 Central Office hearing.  A copy of the hearing transcript has been associated with the file.  

The issues of (a) entitlement to service connection for (1) a gastrointestinal disorder, (2) a kidney disorder, and (3) a psychiatric disorder, all claimed as secondary to the service-connected Type II diabetes mellitus; (b) adjudication of requests to reopen the claims of entitlement to service connection for (1) peripheral neuropathy of the upper and lower extremities and (2) for hyperlipidemia, both claimed as secondary to the service-connected Type II diabetes mellitus; (c) entitlement to increased evaluations for (1) the service-connected chronic obstructive pulmonary disease, bronchitis, and sleep apnea, and for (2) the service-connected nonalcoholic steatohepatitis (claimed as fatty liver disease) associated with Type II diabetes mellitus; and (d) entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected Type II diabetes mellitus based on a gradual but severe increase in his symptomatology.  He asserts that his Type II diabetes mellitus has caused him to experience multiple episodes of hypoglycemia, for which he must take high levels of insulin, restrict his diet, regulate his activities, and seek frequent clinical treatment.  He also reports an episode of hospitalization in 2008 due to his Type II diabetes mellitus.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this issue.  

As noted throughout the record and in his hearing testimony, the Veteran has raised claims for entitlement to service connection for a gastrointestinal disorder, a kidney disorder, and a psychiatric disorder, all claimed as secondary to the service-connected Type II diabetes mellitus; and has requested to reopen the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and for hyperlipidemia, both claimed as secondary to the service-connected Type II diabetes mellitus.  The Board refers these matters to the attention of the AOJ for appropriate action.  

The Board reminds the RO/AMC that a pending claim reasonably encompasses a claim for benefits for a causal disease or disability, DeLisio v. Shinseki, 25 Vet.App. 45 (2011), and advises the RO/AMC to carefully consider the Veteran's assertions and the clinical record when adjudicating these referred matters.   Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet.App. at 85.  

Under 38 C.F.R. § 4.119, the Schedule of ratings-endocrine system, Diagnostic Code (DC) 7913, in order to warrant a 40 percent rating, the Veteran's diabetes mellitus must require insulin, restricted diet, and regulation of activities.  In order to warrant a 60 percent rating, the Veteran's diabetes mellitus must require insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  In order to warrant a 100 percent rating, the Veteran's diabetes mellitus must require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2011).  

To the extent that the newly referred matters listed above may be closely related to the question of entitlement to a higher evaluation for the service-connected Type II diabetes mellitus, further action as to the current appeal must be delayed to address these intertwined issues.  The Board defers adjudication of this matter at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Further, given that the Veteran's last VA examination was provided over 3 years ago, and that he has alleged an increase in the severity of his symptomatology since that examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the service-connected Type II diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

Moreover, during the pendency of this appeal, the Veteran alleged that his service-connected disabilities resulted in his unemployability.  Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to a TDIU.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  A review of the claims file does not include such an opinion with respect to the Veteran's TDIU claim.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability.  

Various VA examination reports and treatment records indicate that the Veteran has reported being in receipt of disability benefits from the Social Security Administration (SSA).  In February 2009, the RO sent an initial request to the SSA without response, and failed to submit a follow-up request.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA has a duty in obtaining federal records "[a]s long as a reasonable possibility exists that the records are relevant to the [V]eteran's claim."  As the SSA records may provide further evidence as to the nature and severity of the Veteran's Type II diabetes mellitus, the Board cannot preclude the relevance of complete records from the SSA.  Hence, the case must also be remanded to obtain all legal and medical documents pertaining to an application for SSA benefits.  

Also, VA treatment records have been associated with the claims file dated until July 2011.  The Board reviewed the Virtual VA eFile and found no medical records in the Veteran's electronic record.  However, in a July 2011 letter from the Section of Diabetes, Endocrinology, and Metabolism of the Miami Department of Veterans Affairs, a staff physician indicated that the Veteran was actively followed in the Diabetes Clinic at the Miami VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Finally, the Board notes that the Veteran has not yet been provided with notice addressing the types of evidence needed to substantiate a claim for increase, to include on the basis of a TDIU rating, nor has he received notice addressing the types of evidence needed to substantiate a claim of service connection on a secondary basis.  Hence, the RO/AMC should provide the Veteran with such notice on remand.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO/AMC should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim of service connection on a secondary basis, to include the statutory requirements of 38 C.F.R. § 3.310, and the relative duties of VA and the claimant in obtaining such evidence.  The RO/AMC should also ask that he identify any and all sources of treatment, as well as any additional information, for his claimed secondary disorders, and to furnish signed authorizations for release to the VA any information in connection with each non-VA source identified.  

2.  The RO/AMC must take appropriate steps to send the Veteran and his representative a letter requesting that the information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to his claim for a TDIU rating.  

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a claim for a TDIU rating and what VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  After securing any necessary release forms, with full address information, the RO/AMC should request that all records of medical treatment not currently associated with the claims file should be requested.  The RO/AMC must obtain any outstanding VA medical records from July 2011 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4.  The RO/AMC must again contact the SSA and obtain and associate with the claims file any outstanding copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

5.  After the development described above is completed, the RO/AMC must arrange for a VA examination with an appropriate clinician.  The purpose of the examination is (1) to determine the current severity of the Veteran's Type II diabetes mellitus and (2) to determine whether the Veteran currently has complications of his Type II diabetes mellitus.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand and any lay assertions presented.  The examiner should also be provided with the applicable diagnostic criteria for evaluating Type II diabetes mellitus, as noted above, and should reference this criteria when providing his or her evaluation.  All indicated tests and studies must be performed.  

The examiner's attention is directed to the multiple letters from the VA Diabetes Education and Management Clinic and the Miami VAMC, dated in August 2007, November 2008, September 2009, February 2011, and July 2011, which discuss the Veteran's ongoing treatment for his Type II diabetes mellitus.  

The examiner must state the impact of the Veteran's Type II diabetes mellitus on his activities of daily living (ADLs) and ordinary activities of daily life.  The examiner must also state the impact of the Veteran's Type II diabetes mellitus on his social and occupational functioning.  

In particular, the examiner must indicate whether the Veteran's diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions that result in hospitalization.  If so, the examiner must indicate the frequency of the hospitalizations.  The examiner must report the frequency with which the Veteran requires insulin injections if any are required.  The examiner must also determine whether the Veteran currently has complications of his Type II diabetes mellitus and provide a list and evaluation of the severity of each complication observed.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide fully reasoned explanations for his or her opinions and findings based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation for the opinion, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.  

6.  The RO/AMC must also schedule the Veteran for a VA examination to address the matter of a TDIU rating.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand and any lay assertions presented.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner must provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that his service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation for the opinion, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.  

7.  After completing all indicated development, the RO/AMC must readjudicate the claims for an increased evaluation for the Type II diabetes mellitus, and for a TDIU rating, based on all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



